United States Navy-Marine Corps
           Court of Criminal Appeals
                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                    Michael A. SALZARULO
     Aviation Boatswain’s Mate (Aircraft Handling) Airman (E-3),
                             U.S. Navy
                             Appellant

                              No. 201800256

     Appeal from the United States Navy-Marine Corps Trial Judiciary.
                            Decided: 4 April 2019.
                          Military Judges:
       Commander Jonathan T. Stephens, JAGC, USN (arraignment);
            Commander Aaron C. Rugh, JAGC, USN (trial).
   Sentence adjudged 24 April 2018 by a general court-martial convened
   at Naval Base San Diego, California consisting of a military judge sit-
   ting alone. Sentence approved by convening authority: fine of
   $5,000.00, confinement for 48 months, 1 and a bad-conduct discharge.
                           For Appellant:
          Lieutenant Commander Derek C. Hampton, JAGC, USN.
                                For Appellee:
                             Brian K. Keller, Esq.
                          _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                          _________________________




   1The   Convening Authority suspended confinement in excess of 12 months pursu-
ant to a pretrial agreement.
                  United States v. Salzarulo, No. 201800256


                 Before FULTON, HITESMAN, and GEISS,
                         Appellate Military Judges.

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to the appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                       2